             IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



GRAY WOLFE,

                             Plaintiﬀ,
          V.
                                                         CASE NO.: 1:20-CV-660

HANESBRANDS, INC.,

                             Defendant.



                      COMPLAINT AND JURY DEMAND


          NOW COMES the Plaintiﬀ, Gray Wolfe (“Wolfe”), complaining of the Defendant,

Hanesbrands, Inc. (“Hanes”), and alleges the following to be true:


                            STATEMENT OF THE CASE

      1        This action concerns Defendant’s unlawful denial of Wolfe’s request for

leave under the Family and Medical Leave Act (“FMLA”), resulting in its constructive

discharge of Wolfe.

     2         Each paragraph of this Complaint incorporates all others, and each exhibit is

incorporated as though fully laid out herein.




                                                -1-

       Case 1:20-cv-00660-CCE-JLW Document 1 Filed 07/17/20 Page 1 of 8
                   PARTIES, JURISDICTION, AND VENUE

      3       Plaintiﬀ is a resident of Forsyth County, North Carolina, and is neither a

minor nor incompetent.

      4       Defendant is a foreign corporation, organized and existing under the laws of

the State of Maryland, and maintains a principal oﬃce in Forsyth County, North

Carolina.

      5       This Court has subject-matter jurisdiction over this action pursuant to 28

U.S.C. § 1331, as the action arises out of the Family and Medical Leave Act, codiﬁed as 29

U.S.C. § 2601 et seq.

      6       This Court has personal jurisdiction over all parties to this matter pursuant

to any/all of the following:

            6.1         Rule 4(k)(1)(A) of the Federal Rules of Civil Procedure, which

                        requires the federal district courts to use the rules for personal

                        jurisdiction of the state where the district court is located;

            6.2         N.C. Gen. Stat. § 1-75.4(1)(d), as Defendant was engaged in

                        substantial business activity within this state) at the time service of

                        process was made upon it; and/or

            6.3         N.C. Gen. Stat. § 1-75.4(3), as this action arises from a local act or

                        omission causing injury to Wolfe’s person or property.

      7       Venue is proper in this Court pursuant to any/all of the following:


                                                -2-

       Case 1:20-cv-00660-CCE-JLW Document 1 Filed 07/17/20 Page 2 of 8
           7.1       28 U.S.C. § 1391(b)(1), as all Defendants are residents of North

                     Carolina and at least one defendant is a resident of the Middle

                     District of North Carolina; and/or

          7.2        28 U.S.C. § 1391(b)(2), as a substantial part of the events or

                     omissions giving rise to this action occurred in the Middle District of

                     North Carolina.


                            FACTUAL ALLEGATIONS

     8       Wolfe worked for Defendant from August 1990 through December 31, 2019.

His ﬁnal position was that of Supervisor for the Socks and Raw Receiving Departments.

     9       In January 2019, Wolfe began experiencing mental health issues wholly or

partially attributable to a high-pressure work environment requiring him to work six or

seven days per week for several months at a time and which saw him as the only

supervisor with multiple departments crossing multiple divisions.

    10       Beginning in January 2019 (and at irregular intervals for the remainder of his

employment), Wolfe informed Britton Smith (“Smith”), Defendant’s Receiving Manager,

that the workload was having an impact on his physical and psychological well-being.

    11       Wolfe began seeing a psychiatrist in or around March 2019, where he was

diagnosed with multiple mental health issues.




                                            -3-

      Case 1:20-cv-00660-CCE-JLW Document 1 Filed 07/17/20 Page 3 of 8
    12        On June 18, 2019, Wolfe applied for intermittent FMLA leave with

Defendant and submitted a Certiﬁcation of Health Care Provider for Employee’s Serious

Health Condition, completed and signed by his psychiatrist, which certiﬁed that he

required continuing care and may experience ﬂare-ups that would prevent him from

performing his job functions.

    13        On June 24, 2019, Defendant denied Wolfe’s request for intermittent FMLA

leave without any request for additional documents or an explanation of why the request

was denied.

    14        Wolfe saw his mental health symptoms exacerbated as a result of this denial,

resulting in multiple workplace incidents, including emotional breakdowns that left him

unable to drive home.

    15        Wolfe brought his worsening mental health condition to the attention of

Defendant’s HR Manager, who dismissed his concerns and threatened him by telling him

that he would “never have another job” and that he was “unemployable.”

    16        In November 2019, Wolfe experienced a loss-of-time incident as a result of

his worsening mental health condition, during which he collapsed onto the ﬂoor at his

workplace and after which he was unable to recall anything which took place during the

incident.

    17        Following his loss of time, several employees of Defendant, including

managers, told Wolfe they had noticed something had been wrong with him.



                                            -4-

      Case 1:20-cv-00660-CCE-JLW Document 1 Filed 07/17/20 Page 4 of 8
    18       The day following his loss of time, Wolfe submitted his resignation to

Defendant.


                        FIRST CAUSE OF ACTION
                     FMLA Interference—29 U.S.C. § 2601 et seq.

    19       Wolfe worked for Defendant for over twelve months prior to his request for

intermittent FMLA leave.

    20       Wolfe worked at least 1250 hours in the 12 months preceding his request for

intermittent FMLA leave.

    21       Defendant employs more than 50 employees within a 75-mile radius of

Wolfe’s employment.

    22       Wolfe requested intermittent FMLA leave to care for his own serious health

condition.

    23       Defendant denied Wolfe FMLA beneﬁts to which he was entitled.


                         SECOND CAUSE OF ACTION
                             Constructive Discharge

    24       Defendant unlawfully denied Wolfe’s request for intermittent FMLA leave,

resulting in a work environment that was so intolerable that Defendant knew that a

reasonable employee in Wolfe’s situation would be compelled to resign.




                                           -5-

      Case 1:20-cv-00660-CCE-JLW Document 1 Filed 07/17/20 Page 5 of 8
    25          Defendant was aware of Wolfe’s worsening mental health condition yet

persisted in its refusal of Wolfe’s request for FMLA leave, deliberately creating the

intolerable working conditions that caused resignation.


                                        JURY DEMAND

    26          Plaintiﬀ requests a trial by jury on all issues so triable.


          WHEREFORE, Plaintiﬀ respectfully requests that the Court:

      1         Find for the Plaintiﬀ and against the Defendant on all causes of action raised

herein;

      2         Award Plaintiﬀ with all available monetary damages in an amount to be

proved at trial;

      3         Award Plaintiﬀ with all available equitable relief, or monetary damages to

compensate Plaintiﬀ in lieu of ongoing equitable relief;

      4         Tax the costs of this action against the Defendant and award Plaintiﬀ his

reasonable attorney’s fees; and

      5         Grant all such other and further relief as the Court deems just and proper.

          Respectfully submitted on this, the 17th day of July, 2020.




                                                  -6-

       Case 1:20-cv-00660-CCE-JLW Document 1 Filed 07/17/20 Page 6 of 8
                                    /s/ CRAIG HENSEL
                                    Attorney for Plaintiﬀ
                                    NC State Bar No. 40852
                                    HENSEL LAW, PLLC
                                    Post Oﬃce Box 39270
                                    Greensboro, North Carolina 27438
                                    Phone: (336) 218-6466
                                    Fax: (336) 218-6467
                                    craig.hensel@hensellaw.com




                              -7-

Case 1:20-cv-00660-CCE-JLW Document 1 Filed 07/17/20 Page 7 of 8
                         CERTIFICATE OF SERVICE

      I hereby certify that on July 17, 2020, I electronically ﬁled the foregoing Complaint

and Jury Demand with the Clerk of Court using the CM/ECF system, and upon receipt

of the completed Summons, will serve the following via US Mail, Certiﬁed, Return

Receipt:

                           Hanesbrands, Inc.
                           c/o United Agent Group, Inc.
                           15720 Brixham Hill Ave. #300
                           Charlotte, NC 28277
                           Registered Agent for Defendant



                                                 /s/ CRAIG HENSEL
                                                 Attorney for Plaintiﬀ
                                                 NC State Bar No. 40852
                                                 HENSEL LAW, PLLC
                                                 Post Oﬃce Box 39270
                                                 Greensboro, North Carolina 27438
                                                 Phone: (336) 218-6466
                                                 Fax: (336) 218-6467
                                                 craig.hensel@hensellaw.com




                                           -8-

      Case 1:20-cv-00660-CCE-JLW Document 1 Filed 07/17/20 Page 8 of 8
